DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Wamsley and Chris Maier on March 4, 2022 and March 9, 2022, respectively.
The application has been amended as follows: 
1. A linear object handling structure of a robot, including a base to be fixed to an installed surface, and a rotary barrel supported to be rotatable around a vertical rotary axis with respect to the base, and a through hole and a hollow portion in a region including the rotary axis, the through hole vertically penetrating through a top board of the base, and the hollow portion having a cylindrical inner surface extending inside the rotary barrel from the through hole along the rotary axis, the linear object handling structure comprising: 
a lower attachment plate is an upper attachment plate that is fixed to an upper part of the rotary barrel, wherein the attachment plates fix a mechanism unit cable of the robot so that the mechanism unit cable extending from the inside of the base to the upper part of the rotary barrel through the through hole and the hollow 
2. The linear object handling structure of the robot according to claim 1, wherein the lower attachment plate fixes
3. The linear object handling structure of the robot according to claim 1, wherein the lower attachment plate fixes
6. The linear object handling structure of the robot according to claim 1, wherein the upper attachment plate fixes an upper end of the cylindrical member

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art lacks the structural members necessary to require an anticipatory or obviousness rejection.  Namely the prior art in the robotics family fails to show or describe a robot having a base to be fixed to an installed surface, and a rotary barrel supported to be rotatable around a vertical rotary axis with respect to the base, and a through hole and a hollow portion in a region including the rotary axis, the through hole vertically penetrating through a top board of the base, and the hollow portion having a cylindrical inner surface extending inside the rotary barrel from the through hole along the rotary axis, the linear object handling structure comprising: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658


/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658